Citation Nr: 0216301	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date prior to December 19, 
1997 for the grant of service connection for status post 
reduction genioplasty.  

2.  Entitlement to an effective date prior to December 19, 
1997 for the grant of service connection for migraine 
headaches.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1969 to 
July 1978.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
May 1998 rating decision granted service connection for a 
jaw/mandible fracture and for migraine headaches from 
December 19, 1997, and the veteran perfected appeals of the 
effective date for the grant of service connection for the 
two disabilities.  A July 1999 rating decision denied 
reopening the claim of entitlement to service connection for 
PTSD, and the veteran perfected a timely appeal.  


FINDINGS OF FACT

1.  The first claim of entitlement to service connection for 
a jaw injury was filed on December 19, 1997; December 19, 
1997 was subsequently assigned as the effective date for the 
grant of service connection for a jaw/mandible fracture, 
which a January 2002 rating decision recharacterized as 
status post reduction genioplasty.  

2.  The first claim of entitlement to service connection for 
migraine headaches was filed on December 19, 1997; December 
19, 1997 was subsequently assigned as the effective date for 
the grant of service connection for migraine headaches.  

3.  The RO's letter notified the veteran of the May 1998 
denial of entitlement to service connection for a chronic 
psychiatric disorder, to include PTSD, and he did not perfect 
a timely appeal.  

4.  Evidence received since the May 1998 decision includes 
lay statements of in-service stressors from service as a 
military policeman in Vietnam and a current VA diagnosis of 
PTSD.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 19, 
1997 for the grant of service connection for status post 
reduction genioplasty have not been met.  38 U.S.C.A. § 5110 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400 (2002).  

2.  The criteria for an effective date prior to December 19, 
1997 for the grant of service connection for migraine 
headaches have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 
(2002).  

3.  The May 1998 rating decision, which denied entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2002).  

4.  Evidence received since the May 1998 rating decision is 
new and material evidence; the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be adjudicated because the VA fulfilled its 
duty to assist and inform the veteran in the development of 
the claims.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  




The Board's July 2002 letter provided timely notice of a 
scheduled September 2002 central office hearing and was 
mailed to the veteran at his last known address of record.  
38 C.F.R. § 19.76 (2002).  The veteran is presumed to have 
received the July 2002 letter because it was not returned in 
the mail.  The law requires only that the VA mail a notice; 
it then presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary."  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The 
veteran failed to appear at the September 2002 central office 
hearing.  The veteran and his representative provided no 
reason for the veteran's absence from the scheduled hearing, 
and neither filed a motion for a new hearing.  The duty to 
assist is not a one-way street, and if a veteran wishes help, 
he cannot passively wait for it.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Because a motion for new hearing date 
was not filed within fifteen days of the originally scheduled 
September 2002 hearing date, the case will be processed as 
though the request for hearing had been withdrawn.  See 
38 C.F.R. § 20.702(d) (2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received a March 1998 VA PTSD examination, an 
August 1998 VA neurological examination, September 1998 and 
March 2000 VA dental and oral examinations, and an August 
2000 VA mental disorders examination.  The veteran and his 
representative filed numerous lay statements with the RO.  
The RO's January 1998, May 1998, August 1998, July 1999, 
January 2000, March 2000, March 2001, January 2002, and July 
2002 letters to the veteran, the May 1998, July 1999, and 
January 2002 rating decisions, and the November 1998, January 
2000, and January 2002 statements of the case informed the 
veteran of the applicable laws and regulations, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  In these documents, 
the VA told the veteran which documents it had construed as 
notices of disagreements and substantive appeals.  The VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies, 
including service department records, service medical 
records, and VA medical records, and that, as a courtesy, the 
VA would request medical records from the private health care 
providers identified by the veteran.  The veteran was 
informed that it was his responsibility to identify in-
service PTSD stressors and health care providers with 
specificity, and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence, including current diagnoses and nexus 
opinions, needed to support his claims.  The RO's March 2001 
letter specifically informed the veteran of the applicable 
provisions of The Veterans Claims Assistance Act of 2000.  
Since the veteran was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and the 
VA also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist and inform the veteran.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to an effective date prior to December 19, 1997
for the grant of service connection for status post reduction 
genioplasty

The effective date for a grant of direct service connection 
is the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, the effective 
date for the grant of direct service connection is the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The veteran underwent a November 1977 reduction genioplasty, 
which the September 1977 dental examiner had recommended.  
Accordingly, he was entitled to benefits resulting from that 
procedure at the time of separation from service.  However, 
no claim was filed within one year after separation from 
service.  

The RO received the veteran's first claim of entitlement to 
service connection for a jaw injury many years after his July 
1978 separation from service.  A December 1, 1997 formal 
application for service connection was received by the RO on 
December 19, 1997 and, for the first time in the record, 
stated the veteran's contention that he incurred a jaw injury 
in service.  The date of receipt is the date on which a 
claim, information, or evidence is received in VA.  See 
38 C.F.R. § 3.1(r); also see 38 C.F.R. § 3.1(p).  

VA educational documents, which were filed in the claims 
folder as early as September 1978, cannot form the basis for 
an earlier effective date because they involved an 
administrative and adjudicative action and made no mention of 
the veteran's jaw.  Therefore, they could not have stated a 
specific belief in entitlement to service connection for 
status post reduction genioplasty.  See Dunson v. Brown, 
4 Vet. App. 327, 330 (1993).  A claim or application is a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  Any 
communication or action, indicating an intent to apply for a 
benefit under the laws administered by VA and identifying the 
benefit sought, from a claimant or a duly authorized 
representative may be considered an informal claim.  
38 C.F.R. § 3.155(a).  

Because the veteran's claim was received more than one year 
after separation from service, the effective date for the 
grant of direct service connection is the later of the date 
of receipt of the claim or the date entitlement arose.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The May 1998 
rating decision correctly states the effective date for the 
grant of direct service connection as December 19, 1997, 
which is the later of the December 19, 1997 date of receipt 
of the claim and the September 1977 date that entitlement to 
direct service connection arose.  The effective date for the 
grant of service connection could not have been any earlier 
than the date of receipt of the claim.  Williams v. Gober, 10 
Vet. App. 447, 451 (1997).  

When a preponderance of the evidence is against the claim for 
an earlier effective date, as it is here, the benefit of the 
doubt doctrine is not for application.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-
55 (1990).  


Entitlement to an effective date prior to December 19, 1997
for the grant of service connection for migraine headaches

In August 1976, the veteran reported a stabbing pain over his 
left eye, intolerance to light, and vomiting.  The diagnosis 
was vascular headache (migraine), but the August 1976 brain 
scan was normal.  In October 1977, he complained of severe 
headaches in the area of the left eye and received a 
diagnosis of rule out migraine headaches, and he returned 
later in October 1977 for emergency treatment of additional 
headaches.  While the diagnoses in August 1976 and October 
1977 were ambiguous, the veteran will receive the benefit of 
the doubt, and entitlement to direct service connection for 
migraine headaches will be deemed to have arisen in service 
in August 1976.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.  

The veteran filed his first claim of entitlement to service 
connection for migraine headaches many years after service, 
on December 19, 1997.  The formal application for service 
connection, which was dated December 1, 1997 and filed with 
the RO on December 19, 1997, stated for the first time the 
veteran's belief that he had incurred migraine headaches in 
service.  See 38 C.F.R. § 3.1.  

Documents addressing VA educational benefits, which appear in 
the record from September 1978 to March 1989, do not 
establish an earlier effective date for the grant of service 
connection because they contain no statements evidencing a 
belief in entitlement to service connection for migraine 
headaches.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Williams, 10 
Vet. App. at 451.  Although December 1994 private 
hospitalization records document the use of medication to 
abort a migraine headache during treatment for chest pain, 
the private report was received too late by the RO to 
establish an earlier effective date.  A report from a private 
physician may be considered an informal claim, but the date 
of receipt of the private medical report determines the date 
of receipt of the informal claim.  See 38 C.F.R. 
§ 3.157(b)(2).  The December 1994 private hospitalization 
records were received by the RO on August 31, 1998, which was 
eight months later than the December 19, 1997 formal claim 
was received.  

The veteran's first claim for service connection for migraine 
headaches was filed on December 19, 1997, many years after 
service and many years after entitlement to direct service 
connection arose on August 1976.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2)(i).  The May 1998 rating decision 
accurately assigned the effective date of December 19, 1997 
for the grant of direct service connection for migraine 
headaches.  The benefit of the doubt doctrine does not apply 
because a preponderance of the evidence is against the claim 
for an earlier effective date.  See 38 U.S.C. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-55.  


Whether new and material evidence has been submitted
to reopen the claim of entitlement to service connection for 
PTSD

The May 1998 rating decision denied entitlement to service 
connection for a psychiatric disorder, to include PTSD, 
because the medical evidence did not include a current 
diagnosis of PTSD, according to the DSM-IV, and because there 
was no credible supporting evidence that the veteran's 
claimed in-service stressors occurred.  Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
Patton v. West, 12 Vet. App. 272, 277 (1999).  If diagnosis 
of a mental disorder does not conform to DSM-IV or is not 
supported by findings on the examination report, the rating 
agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).  Because 
the veteran was notified of the decision by letter and did 
not perfect a timely appeal, the May 1998 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.  

At the time of the final May 1998 rating decision, the 
evidence included lay statements, a formal application for 
service connection, service department records, service 
medical records, and VA examination reports and notes.  In 
lay statements and the December 1997 formal application, the 
veteran contended that he was entitled to service connection 
for PTSD because he believed that he had residual depression, 
anxiety, insomnia, and anger left over from service.  In a 
March 1998 statement, the veteran admitted missing a 
scheduled and noticed January 1998 VA PTSD examination 
because he was out of state on personal business, and he 
requested another VA examination.  

Service department records confirmed that the veteran served 
as a military policeman in Vietnam from September 1969 to 
July 1970, an assistant squad leader in Vietnam from July 
1970 to October 1971, a military policeman in Washington, 
District of Columbia, from November 1971 to February 1974, 
missile site security and assistant squad leader in Germany 
from February 1974 to May 1977, and assistant squad leader in 
New Jersey from June 1977 to July 1978.  His time in Vietnam 
was during the Vietnam CounterOffensive Phase VII.  The 
veteran also earned his graduate equivalency diploma and 
completed training for military policeman, drug suppression, 
missile site security, and sentry dog handling.  

Service medical records documented normal psychiatric health 
at the October 1969 enlistment examination and showed no 
psychiatric treatment in service.  A January 1998 VA Medical 
Center note confirmed that the veteran failed to report for 
the first scheduled VA PTSD examination.  At a March 1998 VA 
skin examination, a VA physician noticed current tension and 
anxiety and stated that it could be attributed to PTSD, if 
the veteran actually had PTSD.  At a March 1998 VA PTSD 
examination, the veteran alleged in-service stressors.  He 
described incoming mortar and rocket fire and body bag work 
in Vietnam but indicated that his major stress had resulted 
from suppressing narcotics traffic, working with undercover 
agents, and seeing the results of gunshot wounds and suicidal 
overdoses.  He went on no search and destroy missions while 
working as a military policeman.  After interviewing and 
examining the veteran, the VA PTSD doctor felt that the 
veteran's Vietnam stressors were not particularly high 
because he had not anticipated dying in Vietnam.  The veteran 
felt that he had a job to do, and he just did it.  The VA 
diagnosis was major depression and no PTSD.  

The May 1998 rating decision, which denied entitlement to 
service connection for a psychiatric disability, to include 
PTSD, became final because the RO notified the veteran of the 
decision by letter, and he did not perfect a timely appeal.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  In June 1999, the RO received the veteran's request 
to reopen his claim.  The July 1999 rating decision denied 
reopening the claim, and the veteran perfected a timely 
appeal.  

Fortunately, the veteran has submitted new and material 
evidence in the form of lay statements, which allege in-
service stressors from specific military police duties, and 
VA medical records since February 2000, which include a 
current diagnosis of PTSD.  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); 38 
C.F.R. § 3.156(a).  

The veteran's September 1998 lay statement and a fellow 
military policeman's April 1999 lay statement are material 
because they allege in-service stressors related to the 
veteran's Vietnam service as a military policeman.  The 
statements allege that the veteran was exposed to hostile 
fire in Vietnam during convoy escort duty to the battle zone 
and that the veteran saw at least six people, including some 
friends, get killed or injured during these attacks.  The 
veteran alleged that he was first on the scene to at least 
two vehicle accidents per day and that he remembered seeing 
dead bodies of at least three American soldiers who had died 
in their vehicles.  He alleged that, while investigating 
suicides of American soldiers and killings of Vietnamese 
civilians at the hands of American soldiers, he saw the 
gruesome results of drug overdoses and gunshot wounds to 
various body parts.  The veteran described being present when 
a sniper gunned down a Vietnamese policeman, who had 
befriended him and saved his life during a past undercover 
drug operation.  He described the stress of working 
undercover in drug operations and how Vietnamese drug dealers 
would test him by putting a gun to his head.  After he 
returned home to routine military police duty in Washington, 
DC, he was bewildered by the reaction of the American public 
and could not understand why he was now labeled a baby 
killer.  He felt that no one, not even civilian police, could 
help him deal with his bad feelings without understanding his 
military police work in Vietnam.  He claimed that he 
attempted suicide by taking an overdose of over-the-counter 
sleeping pills in February 1997 and that he was having 
seizures by the time a friend found him and took him to an 
emergency room.  The other lay statements and March 2001 
formal application for TDIU are not material because they 
duplicate pre-March 1998 lay assertions and because, as a lay 
person, the veteran is not competent to diagnose himself with 
PTSD or to render a medical opinion relating current PTSD to 
active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

VA medical records since February 2000 are material because 
they document a current diagnosis of PTSD.  A valid claim 
requires proof of present disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The February 2000 VA treatment 
report is material because it includes a diagnosis of rule 
out PTSD, and the May 2000, September 2000, October 2000, 
January 2001, March 2001, and May 2001 VA treatment reports 
are material because they include diagnosis of PTSD.  The 
April 2000 Agent Orange Registry code sheet is also material 
because the Agent Orange examiner stated a current diagnosis 
of PTSD.  A February 2000 Vet Center treatment report is 
material because it includes a diagnosis of rule out PTSD.  
Other VA medical records and a March 2001 private medical 
statement are not material because they duplicate the earlier 
diagnosis of major depression or document treatment for 
nonpsychiatric disabilities.  Although a February 1997 
private hospitalization report confirms that the veteran took 
an overdose of sleeping pills before he was taken to the 
emergency room, the report is not material because it does 
not attribute the suicide attempt or any emergency room 
symptoms to PTSD.  

Given the new lay statements and VA medical records, however, 
the claim must be reopened.  The veteran has submitted new 
and material evidence that, in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claims.  Hodge, 
155 F.3d at 1363.  

Now that the claim has been reopened, appellate consideration 
of the issue of entitlement to service connection for PTSD 
will be deferred pending completion of additional development 
by the Board pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)). When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing the issue of 
entitlement to service connection for PTSD.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the Board's 
decision to reopen the claim and to conduct additional 
development.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


ORDER

Entitlement to an effective date prior to December 19, 1997 
for the grant of service connection for status post reduction 
genioplasty is denied.  

Entitlement to an effective date prior to December 19, 1997 
for the grant of service connection for migraine headaches is 
denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

